United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0188
Issued: July 27, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 31, 2019 appellant filed a timely appeal from an October 22, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that he reached
maximum medical improvement (MMI) for schedule award purposes.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 22, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 3, 2018 appellant, then a 46-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on that date he sustained left thigh and knee injuries when
running to respond to a call for assistance. He felt a pop in his left thigh and leg which buckled,
causing him to fall while in the performance of duty. Appellant accepted an August 22, 2018
modified job offer and returned to work on August 24, 2018. OWCP accepted the claim for left
thigh fascia and tendon strain, and lumbar ligament sprain.
In an October 5, 2018 report, Dr. James C. Kasper, a Board-certified orthopedic surgeon,
noted appellant’s history of injury. He reported that appellant’s physical examination revealed
some tenderness on palpation about the middle third to distal third anteriorly, muscle atrophy
throughout the thigh, and pain on flexion. Dr. Kasper concluded that appellant had after effects of
a severe muscle strain of his rectus femoris quadriceps muscle. He recommended physical therapy.
In an October 31, 2018 report, Dr. John W. Gainor, a Board-certified orthopedic surgeon,
noted appellant’s history of injury. He reported that appellant had been diagnosed with a left
quadriceps muscle tear, and that appellant had been participating in physical therapy, which was
allowing his injury to heal spontaneously. Dr. Gainor noted that appellant felt stronger, no longer
had a limp, and wanted to return to his regular work duties.
In a November 28, 2018 report, Dr. Gainor provided examination findings and diagnosed
left quadriceps muscle tear. He noted that appellant had returned to his regular job and that his
left leg got tired sooner than his right leg. Dr. Gainor also noted that, while appellant did not have
an immediate problem, he would have a long-term problem with weakness. Dr. Gainor referred
appellant for a permanent impairment rating and determination of whether he had reached MMI.
On February 12, 2019 Dr. Steven Dosch, a Board-certified occupational medicine
physician, noted appellant’s history of injury and medical treatment, and reviewed appellant’s
prior medical records, magnetic resonance imaging scans as well as Dr. Gainor’s October 31 and
November 28, 2018 reports. He reported that appellant had completed left thigh muscle tear
treatment although he continued to have mild-to-moderate left thigh pain. Dr. Dosch diagnosed
healed minor lumbar sprain and torn rectus femoris tendon of the left thigh quadriceps complex.
He noted that, if appellant had flare-ups, he should be allowed to return to Dr. Gainor for treatment.
Based on Dr. Gainor’s November 28, 2018 report, he determined that appellant had reached MMI
and on February 12, 2019 he provided a permanent impairment rating of three percent of the left
lower extremity.
In a report dated February 14, 2019, Dr. Gainor reviewed and concurred with the
February 12, 2019 permanent impairment rating provided by Dr. Dosch.
On April 1, 2019 appellant filed a claim for a schedule award (Form CA-7).
On April 8, 2019 OWCP referred appellant’s case to Dr. Eric M. Orenstein, a Boardcertified orthopedic surgeon serving as an OWCP district medical adviser (DMA). It requested
that he review the medical evidence of record, including Dr. Dosch’s February 12, 2019

2

impairment rating report, and provide an opinion as to the extent of appellant’s permanent
impairment.
In an April 14, 2019 report, the DMA noted that he had reviewed the medical evidence
provided and determined that it was unclear whether appellant had reached MMI3 and, thus, a
permanent impairment rating for a schedule award was premature. He noted that Dr. Gainor’s
reports were not included for his review and there was no documentation regarding appellant’s
gait or muscle strength in his left versus right thigh. The DMA recommended authorization of
physical therapy and noted that, once physical therapy was completed, appellant should undergo a
new permanent impairment evaluation.
By decision dated May 21, 2019, OWCP denied appellant’s schedule award claim, finding
that the evidence of record, as represented by the DMA’s report, was insufficient to establish that
he had reached MMI.
Following the denial of his schedule award claim, appellant submitted a May 17, 2019
report from Dr. Dosch. In this report, Dr. Dosch reviewed and addressed the issues identified by
the DMA in his April 14, 2019 report. Appellant’s physical examination findings revealed a
normal gait, left mid-thigh circumference measured 44 cm, right mid-thigh circumference
measured 47 centimeters, left quadriceps 4/5 weakness and right quadriceps 5/5. Dr. Dosch
advised that appellant had completed a course of physical therapy, while under Dr. Gainor’s care,
and that his February 12, 2019 report remained unchanged.
On July 26, 2019 appellant requested reconsideration. He argued that he had filed his
schedule award claim after his physicians indicated that he had reached MMI. Appellant noted
that he had undergone physical therapy, as recommended by Dr. Gainor, and that his gait was now
normal, but he had 4/5 weakness in his left quadriceps from his accepted employment injury.
By decision dated October 22, 2019, OWCP denied modification, finding that the medical
evidence of record was insufficient to establish that appellant had reached MMI.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs, or functions of the body.4 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards set
forth in the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).5

3

The DMA erroneously identified Dr. Chen as the author of the February 12, 2019 impairment rating when the
author of the document was in fact Dr. Dosch.
4

Supra note 1 at 8107.

5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5(a) (March 2017).

3

The Board has explained that permanent impairment may only be rated according to the
A.M.A., Guides after MMI has been achieved.6 An impairment should not be considered
permanent until a reasonable time has passed for the healing or recovery to occur.
The period covered by a schedule award commences on the date that the employee reaches
MMI from the residuals of the injury. The question of when MMI has been reached is a factual
one that depends upon the medical findings in the record. The determination of such date is to be
made in each case upon the basis of the medical evidence in that case.7 The date of MMI is usually
considered to be the date of the medical examination that determined the extent of the permanent
impairment.8
ANALYSIS
The Board finds that this case is not in posture for decision.
On April 1, 2019 appellant filed a claim for a schedule award and submitted a report from
Dr. Dosch dated February 12, 2019. Dr. Dosch opined that appellant’s condition was permanent
and stationary as of Dr. Gainor’s November 28, 2018 report. Therefore, appellant was found to
be at MMI. Dr. Dosch then provided a permanent impairment rating of appellant’s left lower
extremity, under the A.M.A., Guides. He concluded that appellant had three percent permanent
impairment of the left lower extremity pursuant to the A.M.A., Guides.
On February 14, 2019 Dr. Gainor reviewed Dr. Dosch’s impairment rating and concurred
with his findings. The Board finds that these reports are not contradicted by substantial evidence
of record.9 While the DMA in his April 14, 2019 found the evidence insufficient to establish MMI,
his opinion was not based upon a complete review of the medical record. Furthermore, while the
DMA related that appellant should undergo physical therapy prior to an MMI determination,
Dr. Dosch explained that appellant had completed his course of physical therapy.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter.10 While the claimant has the responsibility to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence. It has the

6

See M.J., Docket No. 18-0425 (issued September 7, 2018); A.D., Docket No. 17-1996 (issued March 5, 2018);
see B.C., Docket No. 16-2062 (issued November 18, 2016).
7

S.M., Docket No. 18-0837 (issued January 11, 2019); see D.S., Docket No. 15-1244 (issued August 24, 2015).

8

See A.D., supra note 6; W.S., Docket No. 16-0344 (issued April 4, 2016).

9

See D.B., Docket No. 19-0504 (issued July 22, 2020); S.T., Docket No. 17-1292 (issued February 8, 2018); E.J.,
Docket No. 20-1482 (issued February 19, 2010).
10

B.W., Docket No. 19-0965 (issued December 3, 2019); Vanessa Young, 55 ECAB 575 (2004).

4

obligation to see that justice is done.11 Once OWCP undertakes development of the record, it must
procure medical evidence that will resolve the relevant issues in the case.12
Therefore, the Board finds that the evidence of record establishes that appellant reached
MMI based upon the reports of his treating physicians. This case must be remanded to OWCP for
further development regarding the degree of appellant’s permanent impairment of the left lower
extremity. On remand OWCP should refer appellant, together with the case record and a statement
of accepted facts, to an appropriate specialist for an examination to determine the extent and degree
of appellant’s left lower extremity permanent impairment and his entitlement to a schedule award
pursuant to 5 U.S.C. § 8107.
After such further development as it deems necessary, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

B.W., id.; Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

12

B.W., id.; Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2019 decision of the Office of
Workers’ Compensation Programs are set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

